DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,381,021. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 11,381,021 is not disclosed an opposed portion extended from the base portion and opposed to the spring piece.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the U.S. Patent No. 11,381,021 to have an opposed portion extended from the base portion and opposed to the spring piece for better connection.



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeil (3,678,261).
Regarding claims 1 and 5, McNeil discloses a socket contact (16, figure 1) to be connected to a counterpart pin contact (18, figure 2), and 
a housing (12 and a conventional casing (not shown, column 1, lines 49-51) that holds the socket contact,
the socket contact comprising:
a cantilever-shaped spring piece (a top 32, figure 1);
a base portion (30, figure 1) to which a fixed end of the spring piece is fixed;
an opposed portion (a lower 32, figure 1) extended from the base portion and opposed to the spring piece; and
a sleeve (14, figure 1) movably mounted to the base portion (figure 2), wherein
the spring piece has a bent portion (40, figure 1) between a free end and the fixed end,
the spring piece is elastically deformed so that the free end comes close to the opposed portion when the sleeve is moved and covers the free end, and
the pin contact inserted between the spring piece and the opposed portion is sandwiched by the bent portion of the spring piece elastically deformed by the movement of the sleeve and the opposed portion, electrically connected (column 2, line 59), and held (figure 2); and
the housing is provided with a slider (12) that moves in conjunction with the sleeve.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil in view of Hanser et al. (2,105,884).
Regarding claims 2 and 6, NcNeil discloses the claimed invention as described above except for the spring piece has a turnback portion is provided with the bent portion.
Hanser et al., figure 1 shows a contact member (C) has a turnback portion (F) is provided with the bent portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide McNeil to have the turnback portion, as taught by Hanser et al. for better engaging.
Regarding claims 3-4 and 7-8, McNeil, figure 2 shows a spacing between the free end and the opposed portion is larger than an outer dimension of the pin contact to be inserted into the spacing.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/30/22.
thanh-tam.le@uspto.gov